FILED
                            UNITED STATES DISTRICT COURT                              SfP 15 '2011
                            FOR THE DISTRICT OF COLUMBIA
                                                                             cel&rk. u.s. Distfict & Bankruptcy
                                                                              ourts for the District of Columbia

LEONA M. COSBY,                                       )
                                                      )
                       Plaintiff,                     )
                                                      )
        v.                                            )       Civil Action No.       LJ       tht)~
                                                      )
CONGRESSIONAL FEDERAL CREDIT UNION, )
                                    )
               Defendant.           )


                                    MEMORANDUM OPINION

        This matter comes before the court on review of plaintiffs' applications to proceed in

forma pauperis and pro se civil complaint. The court will grant the applications, and dismiss the

complaint.

        The Court has reviewed plaintiff s complaint, keeping in mind that complaints filed by

pro se litigants are held to less stringent standards than those applied to formal pleadings drafted

by lawyers. See Haines v, Kerner, 404 U.S. 519, 520 (1972). Evenpro se litigants, however,

must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239

(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint

contain a short and plain statement of the grounds upon which the court's jurisdiction depends, a

short and plain statement of the claim showing that the pleader is entitled to relief, and a demand

for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum

standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the



                                                  1




                                                                                                                   3
doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

       Plaintiff alleges that a deceased relative left her an inheritance, the amount of which she

does not know. Compi. at 1. She is "requesting that the truth come out." Id. The complaint

fails to comply with Rule 8(a) because it neither states a claim of entitlement to relief or makes a

demand for any particular relief. Insofar as plaintiff s claim deals with the disposition of

property after a person's death, it is doubtful that this Court has subject matter jurisdiction.

Accordingly, the complaint will be dismissed without prejudice.

       An Order consistent with this Memorandum Opinion is issued separately.




                                                  2